 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

RHANA MICHELLE ILLNICKY,

Plaintiff,
Vv. Case No: 6:18-cv-971-Orl-18DCI
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Rhana Michelle IIInicky’s appeal from
a final decision of the Commissioner of the Social Security Administration (the “Commissioner’)
denying Plaintiffs application for disability benefits and supplemental security income after
proceedings before an Administrative Law Judge (“ALJ”).! On June 4, 2019, the United States
Magistrate Judge issued a Report and Recommendation (the “Report and Recommendation”)
recommending that the Defendant’s decision be affirmed (Doc. 18), to which Plaintiff timely filed
objections (Doc. 19) and the Commissioner filed a response (Doc. 20).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiffs disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 18) to which Plaintiff objected, it is hereby ORDERED and
ADJUDGED as follows:

1. United States Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc. 18)

is APPROVED and ADOPTED and is made part of this Order for all purposes, including

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 12.)

 
 

appellate review.
2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of

42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida on this | / day of July, 2019.

 

 

G. KENDALL SHARP J
SENIQR UNITED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record

 
